*748OPINION OF THE COURT
Order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (86 AD2d 594), to which we add, in view of petitioner’s argument that jurisdiction has now been acquired by reason of the infant’s presence in New York during the pendency of this proceeding, that our courts having been without jurisdiction when the proceeding was begun, the sojourn of the child in New York as a result of orders made without jurisdiction cannot result in the acquisition of jurisdiction.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.